STOCK REDEMPTION AND MUTUAL RELEASE AGREEMENT

 

This Stock Redemption and Mutual Release Agreement (this “Agreement”) is
effective as of the close of escrow between Corix Bioscience, Inc., a Wyoming
corporation, formerly known as American Housing Income Trust, Inc., a Maryland
corporation (hereinafter, “Corix”), and Raymond Chuck-Sau Yule and Winnie Chang
Yule (hereinafter, the “Yules”), and the “Related Parties,” as defined below.
Corix and the Yules are collectively referred to herein as the “Parties” or
individually as a “Party.”

 

WHEREAS, the Parties are parties to an Escrow Agreement whereby Mark M.
Snitchler of Hubbard Snitchler & Parzianello, PLC, a Michigan professional
limited liability company, (hereinafter, the “Escrow Agent”) holds certain
agreements, including this Agreement, in escrow pending closing of those
agreements in escrow (the “Escrow Agreement”).

 

WHEREAS, in conjunction with the Escrow Agreement, the Parties, and Arthur Chang
Yule and Raymond Yule JTTEN (the “Arthur/Raymond Trust”), Raymond Chuck-sau Yule
and Winnie Chang Yule Family Trust, March 27 2009 (the “Yule Family Trust”),
American Realty Partners, LLC, an Arizona limited liability company, Performance
Realty Management, LLC, an Arizona limited liability company, AHIT Valfre, LLP,
a Maryland limited liability partnership (“AHIT Valfre”) and Sean Zarinegar
(hereinafter, the “Related Parties”) entered into the following agreements: (a)
Settlement Agreement between the Parties and Related Parties associated with a
disputed claim, and (b) Agreement to Purchase Real Estate between AHIT Valfre
and the Yule Family Trust for the purchase of certain real estate assets titled
to AHIT Valfre. These agreements are referred to herein as the “Related
Agreements.”

 

WHEREAS, pursuant to the Escrow Agreement, this Agreement shall become effective
upon the performance of the Parties herein of this Agreement, and the Related
Agreements (hereinafter referred to as the “Effective Date”). In the event the
Related Agreements do not close under the Escrow Agreement, this Agreement shall
be void.

 

WHEREAS, the Yules own shares of common stock in Corix as follows:

 

Shareholder Shares Held

 

IRA Resources, Inc. Cust. FBO Raymond Yule                               24,482

IRA Resources, Inc. Cust. FBO Raymond Yule Roth IRA                11,924

IRA Resources, Inc. Cust. FBO Winnie Yule Traditional IRA             1,959

IRA Resources, Inc. Cust. FBO Winnie Yule Roth IRA                    11,924

 

These shares are hereinafter referred to as the “Shares.” The Shares do not
include those shares of common stock subject to the Option Agreement, identified
above as part of the Related Agreements.

 

WHEREAS, these Recitals are not mere statements, but rather representations
relied upon by the Parties (in addition to other representations in this
Agreement) and thus form the basis of the Parties’ intent in entering into this
Agreement.

 



-1- 

 

 

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the Recitals and the terms and conditions
set forth in this Agreement, Corix and the Yules agree as follows:

 

1. Agreement of Redemption. On the terms and subject to the conditions set forth
in this Agreement and the Related Agreements, the Yules tender the Shares to
Corix for retirement on Corix’s books and records resulting in the termination
of all rights, title and interest the Yules have in the Shares in consideration
for payment by Corix to the Yules in the amount of $155,895.90 (the “Purchase
Price”) in the manner prescribed by the Yules in directions to the Escrow Agent.
Upon execution of this Agreement and the Escrow Agreement, Corix has three (3)
business days to deposit the Purchase Price with the Escrow Agent.

 

2. Stock Powers. The Yules have delivered Stock Powers to Corix and the Escrow
Agent to hold in escrow under the Escrow Agreement. The Yules agree that the
Escrow Agent shall deliver the Stock Powers to VStock Transfer, LLC (“VStock”),
which serves as Corix’s transfer agent, or its successor or assign, for the
purpose of assigning and transferring the Shares. The Yules agree to take any
and all other action deemed necessary by VStock or the Escrow Agent in
transferring the Shares back to Corix for cancellation, and Corix agrees to be
responsible for all costs incurred in transferring the Shares back to Corix for
cancellation.

 

3. Representations and Warranties of Corix. Corix represents and warrants to the
Yules as follows as of the date of this Agreement, and acknowledges and
confirms, that the Yules are relying on these representations and warranties in
entering into this Agreement:

 

3.1 Organization and Standing. Corix is a corporation organized, validly
existing, and in good standing under the laws of the State of Wyoming, and has
all requisite power and authority to enter into this Agreement.

 

3.2 Authorization. Sean Zarinegar, on behalf of Corix, has the requisite legal
capacity to execute, deliver, and perform this Agreement and to consummate any
related transactions on behalf of Corix. Corix has duly executed and delivered
this Agreement. This Agreement when executed and delivered by Corix will be a
legal, valid, and binding obligation of Corix.

 

3.3 Tax, Taxes and Tax Return Defined. For the purposes of this Agreement, “Tax”
or “Taxes” shall mean all federal, state, county, local, foreign, and other
taxes (including, without limitation, income taxes; premium taxes; business
taxes; excise taxes; sales taxes; use taxes; value-added taxes; gross receipts
taxes; franchise taxes; ad valorem taxes; real estate taxes; severance taxes;
capital levy taxes; transfer taxes; stamp taxes; employment, unemployment, and
payroll-related taxes; withholding taxes; and governmental charges and
assessments), and include interest, additions to tax, and any penalties. For
purposes of this Agreement, (i) a Tax is “imposed” upon a person if such person
is responsible under applicable law for the payment, withholding, or collection
of such Tax; (ii) a person is “subject to” a Tax if such Tax is imposed on
either (A) such person or (B) a third party based on the activities or assets of
such person; and (iii) a Tax is “of” a person if either clause (i) or (ii) of
this Section 4.3 pertains to such Tax and such person. For purposes of this
Agreement, “Tax Return” shall mean any return (including any information
return), report, statement, schedule, notice, form, or other document or
information filed with or submitted to, or required to be filed with or
submitted to, any governmental authority in connection with the determination,
assessment, collection, or payment of any Tax. Corix agrees to be responsible
for any Tax or Taxes levied against Corix associated with this Agreement.

 



-2- 

 

 

 

4. Representations and Warranties of the Yules. The Yules represent and warrant
to Corix as follows as of the date of this Agreement, and acknowledges and
confirms, that Corix is relying on these representations and warranties in
entering into this Agreement:

 

4.1 Heirs, Beneficiaries and Assigns. The Yules’ heirs, beneficiaries, assigns,
nominees and/or designees are bound by the terms and conditions of this
Agreement.

 

4.2 Authorization. The Yules have the requisite legal capacity to execute,
deliver, and perform this Agreement and to consummate any related transactions
herein. This Agreement when executed and delivered by the Yules will be a legal,
valid, and binding obligation of them and those identified in Section 5.1,
above.

 

4.3 Litigation. To the Yules’ knowledge, there are no claims, liens,
encumbrances, disputes, actions, suits, proceedings, or investigations pending
or threatened against or affecting the Shares.

 

4.4 Taxes and Costs. The Yules agree that they shall be responsible for any
Taxes incurred by them in performing under this Agreement, and any costs
applicable to the Shares held in any individual retirement account or other
costs associated with transferring the Shares.

 

5. Indemnification/Releases. The Parties mutually agree to the following
indemnification and hold harmless provisions:

 

5.1 Indemnification by Corix. Corix shall pay, reimburse, indemnify, and hold
harmless the Yules, and those individuals or entities defined under Section 5.1,
above, from and against any and all claims, suits, actions, assessments, losses,
diminution in value, liabilities, fines, penalties, damages (compensatory,
consequential, direct, indirect, and other), costs, and expenses (including
reasonable legal fees) (“Losses”), and including any Losses that arise in the
absence of a third-party claim, in connection with or resulting from any
inaccuracy in any representation or breach of any warranty of Corix contained in
this Agreement.

 

5.2 Indemnification by the Yules. The Yules, individually and jointly, shall
pay, reimburse, indemnify, and hold harmless Corix and its shareholders,
directors, officers and/or employees from and against any and all claims, suits,
actions, assessments, losses, diminution in value, liabilities, fines,
penalties, damages (compensatory, consequential, direct, indirect, and other),
costs, and expenses (including reasonable legal fees), and including any Losses,
as defined above, that arise in the absence of a third-party claim, in
connection with or resulting from any inaccuracy in any representation or breach
of any warranty of the Yules contained in this Agreement.

 

6. Expenses. Each of the Parties shall pay their respective costs incurred
incidental to the preparation, execution and delivery of this Agreement and the
performance of any related obligations, whether or not the transactions
contemplated by this Agreement shall be consummated.

 

7. Miscellaneous Provisions.

 

7.1 Representations and Warranties. All representations, warranties, and
agreements made by the Parties pursuant to this Agreement shall survive the
consummation of the transactions contemplated by this Agreement, for a period of
eighteen (18) months following the Effective Date. All indemnifications and
releases shall specifically survive the Effective Date.

 

7.2 Parties in Interest. This Agreement shall inure to the benefit of, and be
binding on, the Parties and their respective successors and permitted assigns.

 

7.3 Choice of Law. This Agreement shall be governed, construed, and enforced in
accordance with the laws of the State of Arizona.

 



-3- 

 

 

 

7.4 Counterparts. This Agreement may be signed in any number of counterparts
with the same effect as if the signature on each counterpart were on the same
instrument. Facsimile or electronic signatures shall be binding upon the Parties
as if they were originals.

 

7.5 Entire Agreement. This Agreement and all related documents, schedules,
exhibits, or certificates represent the entire understanding and agreement
between the Parties with respect to the subject matter and supersede all prior
agreements or negotiations between the Parties. This Agreement may be amended,
supplemented, or changed only by an agreement in writing that makes specific
reference to this Agreement or the agreement delivered pursuant to it, and must
be signed by the Party against whom enforcement of any such amendment,
supplement, or modification is sought.

 

7.6 Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such a manner as to be effective and valid under applicable law,
but if one or more of the provisions of this Agreement is subsequently declared
invalid or unenforceable, such invalidity or unenforceability shall not in any
way affect the validity or enforceability of the remaining provisions of this
Agreement. In the event of such declaration of invalidity or unenforceability,
this Agreement, as so modified, shall be applied and construed so as to reflect
substantially the intent of the Parties and achieve the same economic effect as
originally intended by its terms. In the event that the scope of any provision
to this Agreement is deemed unenforceable by a court of competent jurisdiction,
the Parties agree to the reduction of the scope of such provision as such court
or arbitrator shall deem reasonably necessary to make such provision enforceable
under the circumstances.

 

7.7 Release of Escrow Agent. The Parties agree that the Escrow Agent shall hold
this Agreement in escrow under the Escrow Agreement with the Related Agreements.
The Parties agree to waive and release any and all claims against the Escrow
Agent in holding this Agreement in escrow, except for any claims of gross
negligence or intentional wrongdoing.

 



-4- 

 

 

 

[SIGNATURES ON NEXT PAGE]

 

The Parties have executed this Agreement on the Effective Date.

 

CORIX BIOSCIENCE, INC., a Wyoming

corporation and successor-by-conversion to

AMERICAN HOUSING INCOME TRUST,

INC., Maryland corporation

 

/s/ Sean Zarinegar

By: Sean Zarinegar, as authorized by

Resolution of the Board of Directors

Its: Chairman of the Real Estate Committee

 

 

/s/ Raymond Chuck-Sau Yule

Raymond Chuck-Sau Yule

 

 

/s/ Winnie Yule

Winnie Yule

 



-5- 

 

 